Exhibit 10.1

EXECUTION VERSION

IMPORTANT NOTE:

EACH PARTY HERETO MUST EXECUTE THIS AGREEMENT OUTSIDE THE REPUBLIC OF AUSTRIA
AND EACH LENDER MUST BOOK ITS LOAN AND RECEIVE ALL PAYMENTS OUTSIDE THE REPUBLIC
OF AUSTRIA. TRANSPORTING OR SENDING THE ORIGINAL OR ANY CERTIFIED COPY OF THIS
AGREEMENT OR THE RESTATED CREDIT AGREEMENT REFERRED TO HEREIN OR ANY OTHER
CREDIT DOCUMENT OR ANY NOTICE OR OTHER COMMUNICATION (INCLUDING BY EMAIL OR
OTHER ELECTRONIC TRANSMISSION) INTO OR FROM THE REPUBLIC OF AUSTRIA MAY RESULT
IN THE IMPOSITION OF AN AUSTRIAN STAMP DUTY ON THE CREDIT FACILITY PROVIDED FOR
IN SUCH RESTATED CREDIT AGREEMENT, WHICH MAY BE FOR THE ACCOUNT OF THE PARTY
WHOSE ACTIONS RESULT IN SUCH IMPOSITION. COMMUNICATIONS REFERENCING THIS
AGREEMENT OR SUCH CREDIT AGREEMENT SHOULD NOT BE ADDRESSED TO RECIPIENTS IN, OR
SENT BY PERSONS LOCATED IN, THE REPUBLIC OF AUSTRIA AND PAYMENTS SHOULD NOT BE
MADE TO BANK ACCOUNTS IN THE REPUBLIC OF AUSTRIA. SEE ALSO SECTION 9.20 OF SUCH
RESTATED CREDIT AGREEMENT AND A MEMORANDUM FROM AUSTRIAN COUNSEL FOR THE
GOODYEAR TIRE & RUBBER COMPANY WHICH IS AVAILABLE UPON REQUEST FROM THE
ADMINISTRATIVE AGENT.

AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 20, 2011 (this “Amendment
Agreement”), in respect of (a) the AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (the “Credit Agreement”) dated as of April 20, 2007, as amended, among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR
DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders
parties thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and
JPMORGAN CHASE BANK, N.A., as collateral agent and (b) the MASTER GUARANTEE AND
COLLATERAL AGREEMENT (the “Master Guarantee and Collateral Agreement”) dated as
of March 31, 2003, as Amended and Restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, and as amended as of April 20, 2007,
among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the
other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors
and Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent.

 



--------------------------------------------------------------------------------

Goodyear and the Borrowers have requested that the Credit Agreement be amended
and restated as set forth in Section 4 below and the Master Guarantee and
Collateral Agreement be amended as set forth in Section 4 below and the parties
hereto are willing so to amend the Credit Agreement and the Master Guarantee and
Collateral Agreement.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

SECTION 1. Defined Terms. (a) As used in this Amendment Agreement, the following
terms have the meanings specified below:

“Amended MGCA” shall mean the Master Guarantee and Collateral Agreement, as
amended in accordance with Section 4.

“Assigned Interest” shall have the meaning assigned to such term in
Section 4(iii).

“Daylight Commitment” shall mean, (i) for each Daylight Lender party hereto on
the Effective Date, the obligation of such Lender to make loans (“Daylight
Loans”) on the Effective Date in an amount equal to the amount set forth
opposite the name of such Daylight Lender on Schedule 1 to this Amendment
Agreement under the caption “Daylight Loans”.

“Daylight Lender” shall mean a lender that will become on the Effective Date a
Lender under the Restated Credit Agreement.

“Effective Date” shall have the meaning assigned to such term in Section 2.

“Existing Administrative Agent” shall mean JPMEL, as administrative agent under
the Pre-Restatement Credit Agreement.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“JPMEL” means J.P. Morgan Europe Limited.

“New Administrative Agent” shall mean JPMEL, as administrative agent under the
Restated Credit Agreement.

“Pre-Restatement Credit Agreement” shall mean the Credit Agreement immediately
before its amendment or restatement in accordance with Section 4(i)(A).

“Restated Credit Agreement” shall mean the Credit Agreement, as amended and
restated in accordance with Section 4(i)(A).

(b) On and after the effectiveness of the Restated Credit Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and
words of similar import, as used (i) in the Restated Credit Agreement, shall,
unless the

 

2



--------------------------------------------------------------------------------

context otherwise requires, refer to the Credit Agreement as amended and
restated in the form of the Restated Credit Agreement, and the term “Credit
Agreement”, as used in the Credit Documents, shall mean the Restated Credit
Agreement and (ii) in the Amended MGCA, shall, unless the context otherwise
requires, refer to the Master Guarantee and Collateral Agreement as amended
hereby, and the terms “Master Guarantee and Collateral Agreement” or “Guarantee
and Collateral Agreement”, as used in the Credit Documents, shall mean the
Amended MGCA. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Restated Credit Agreement or, if not
defined therein, the Pre-Restatement Credit Agreement.

SECTION 2. Conditions to Effectiveness. The transactions provided for in
Section 3 and 4 hereof and the obligations of the Lenders to make Loans and
issue Letters of Credit under the Restated Credit Agreement shall become
effective on the date (the “Effective Date”) on which all the conditions
specified in Section 4.01 of the Restated Credit Agreement are satisfied (or
waived in accordance with Section 9.02 of the Restated Credit Agreement).

SECTION 3. Effective Date Transactions. On the Effective Date, immediately
preceding the effectiveness of the amendment and restatement provided for in
Section 4, each of the parties hereto irrevocably agrees that each of the
following shall occur without any additional conditions or actions of any party
hereto:

(i) Each Daylight Lender shall extend credit to the European J.V. and the
European J.V. shall borrow one or more Daylight Loans denominated in Euro in
aggregate principal amounts equal to such Lender’s Daylight Commitment. The
proceeds of such Daylight Loans shall be payable to JPMCB, which shall pay such
proceeds to the accounts set forth on Schedule 1. The provisions of Section 2.06
of the Restated Credit Agreement shall apply to the making of Daylight Loans on
the same basis as Borrowings. The European J.V. irrevocably directs the Existing
Administrative Agent to deliver all the proceeds of the borrowings under the
foregoing clause to JPMCB, and hereby irrevocably directs JPMCB to apply such
proceeds to prepay in full all the outstanding principal of any Revolving Loans
(as defined in the Pre-Restatement Credit Agreement) that remain outstanding at
such time, together with all accrued interest thereon and any accrued commitment
fees with respect to the Revolving Commitments (as defined in the
Pre-Restatement Credit Agreement).

(ii) Immediately following the transactions provided for in paragraph (i) above,
all Revolving Lenders under the Pre-Restatement Credit Agreement shall transfer
their Revolving Commitments (as such term is defined in the Pre-Restatement
Credit Agreement) to JPMCB (which shall assume such commitments) pursuant to the
Master Assignment and Assumption to be executed in the form attached hereto as
Exhibit A.

 

3



--------------------------------------------------------------------------------

(iii) Immediately following the transactions provided for in paragraphs (i) and
(ii) above, JPMCB, as Majority Lenders, irrevocably authorizes the Collateral
Agent to release the Collateral referred to in Schedule 2 and take such other
actions as are set forth in Schedule 2.

SECTION 4. Amendment and Restatement; Borrowings on Effective Date. Each of the
parties hereto irrevocably agrees that each of the following shall occur on the
Effective Date, immediately after the effectiveness of the transactions
described in Section 3, without the satisfaction of any additional conditions or
any further actions of any party hereto; provided that for the purposes of
Section 4(i)(A), only the parties to the Credit Agreement shall agree to such
amendment and restatement and, for the purposes of Section 4(i)(B) only the
Collateral Agent and each Credit Party shall agree to such amendment and
restatement:

(i)(A) The Credit Agreement (including the Schedules and Exhibits thereto) shall
be amended and restated to read as set forth in Exhibit B attached hereto
(including the Schedules and Exhibits attached to such Exhibit B) and (B) the
Master Guarantee and Collateral Agreement (including the Schedules and Exhibits
thereto) shall be amended as follows:

 

  (1) Section 3.03(d) is hereby deleted and replaced with the provision
contained in Annex 2 hereto.

 

  (2) Article IV is hereby amended by replacing in clause (i) thereof the phrase
“the provisions of Section 5.03” with the phrase “the provisions of Section 5.03
of this Agreement and of Section 7.04 of the Credit Agreement”.

 

  (3) Section 11.13 is hereby amended by (a) replacing in each of paragraph
(b) and (c) thereof the phrase “Subject to paragraph (d) below” with the phrase
“Subject to paragraph (e) below”; and (b) replacing in paragraph (e) thereof the
phrase “Notwithstanding paragraph (b) or (c) above” with the phrase
“Notwithstanding paragraph (b), (c) or (d) above”.

The New Administrative Agent is hereby directed to enter into such Credit
Documents and to take such other actions as may be required to give effect to
the transactions contemplated hereby.

(ii) Upon the effectiveness of the Restated Credit Agreement, JPMCB will be the
holder of all the Revolving Commitments. JPMCB, as the Lender holding all the
Commitments, irrevocably authorizes the Collateral Agent to take all the actions
set forth in Schedule 3 and any and all such other actions as the Collateral
Agent shall deem necessary or advisable in connection with any security interest
in any Collateral and the rights of any Secured Party in respect thereof.

(iii) On the Effective Date and immediately following the effectiveness of the
Restated Credit Agreement, JPMCB (the “Assignor”) shall sell and assign, without
recourse and without any further action required on the part of any party, to
each lender set forth in Schedule 4 hereto (each, an “Assignee”), and each
Assignee shall purchase

 

4



--------------------------------------------------------------------------------

and assume, without recourse and without any further action required on its
part, from JPMCB effective as of the Effective Date, the amounts of JPMCB’s ABT
Commitment and German Commitment set forth in Schedule 4 and all related rights,
interests and obligations under the Restated Credit Agreement, the Amended MGCA
(including, without limitation, the rights, interests and obligations under
Section 9.15 of the Restated Credit Agreement and Section 11.16 of the Amended
MGCA) and any other documents or instruments delivered pursuant thereto (the
rights and obligations sold and assigned pursuant hereto being referred to
herein collectively as the “Assigned Interest”). Each Assignee hereby
acknowledges receipt of a copy of the Restated Credit Agreement. From and after
the Effective Date (A) each Assignee shall be a party to and be bound by the
provisions of the Restated Credit Agreement and, to the extent of the interests
assigned by this paragraph (iii), have the rights and obligations of an ABT
Lender and German Lender thereunder and (B) JPMCB shall, to the extent of the
interests assigned by this Section, relinquish its rights and be released from
its obligations under the Restated Credit Agreement. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated by reference into this paragraph (iii) and made a part of this
Amendment Agreement as if set forth in this paragraph (iii) in full. The Credit
Parties consent to each assignment pursuant to this paragraph (iii). The parties
agree that (I) no recordation fee shall be payable with respect to the foregoing
assignments and (II) this Amendment Agreement shall be an approved form of
Assignment and Acceptance for purposes of the Restated Credit Agreement.

(iv) Notwithstanding any provision of this Amendment Agreement, the provisions
of Sections 2.12, 2.13, 2.14 and 9.03 of the Pre-Restatement Credit Agreement,
as in effect immediately prior to the Effective Date, will continue to be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Effective Date for the benefit of the
Lenders, including each Lender under the Pre-Restatement Credit Agreement that
will not be a Lender under the Restated Credit Agreement.

(v) Immediately following the transactions provided for in paragraph (ii) above,
each Lender shall make to the European J.V. and the European J.V. shall borrow,
one or more Loans requested pursuant to the Borrowing Request, dated April 15,
2011, delivered by the European J.V. to the Existing Administrative Agent. Such
Revolving Loans shall have the initial Interest Periods and be of the Types set
forth in Schedule 5. The European J.V. irrevocably directs that the borrowings
set forth in this paragraph (v) be applied directly to prepay in full (and be
netted against) Daylight Loans extended to it, with any excess being delivered
in accordance with such Borrowing Request.

SECTION 5. Continuing Security. (a) Each Borrower, Grantor and Guarantor
confirms that (i) the security interests granted by it under the Security
Documents and in existence immediately prior to the Effective Date shall
continue in full force and effect on the terms of the respective Security
Documents and (ii) on the Effective Date the Obligations under the Restated
Credit Agreement shall constitute “Obligations” under the Amended MGCA and
“secured obligations” (however defined) under the other Security Documents
(subject to any limitations set forth in the Amended MGCA or such other Security
Documents). Each party hereto confirms that the intention

 

5



--------------------------------------------------------------------------------

of the parties is that each of the Credit Agreement and the Master Guarantee and
Collateral Agreement shall not terminate on the Effective Date and shall
continue in full force and effect as amended and restated hereby.

(b) In case of any transfer of all or any part of the rights and/or obligations
of any Secured Party on the Effective Date or at any other time under the Credit
Agreement or the Amended MGCA, including of the Applicable Secured Obligations,
the guarantees and security interests under the Security Documents will remain
in full force and effect for the benefit of any successors,
assignees/transferees of the respective Secured Party and the other Secured
Parties (including, but not limited to, for the benefit of Article 1134 of the
Romanian Civil Code).

SECTION 6. Applicable Law. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Amendment Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Amendment
Agreement. This Amendment Agreement shall constitute a “Credit Document” for all
purposes of the Restated Credit Agreement and the other Credit Documents.

SECTION 8. Expenses. Goodyear and each Borrower agrees to reimburse the Existing
Administrative Agent and the New Administrative Agent for all reasonable
out-of-pocket expenses incurred by it in connection with this Amendment
Agreement, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, Allen & Overy LLP and other counsel for the Existing
Administrative Agent and the New Administrative Agent.

SECTION 9. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

PARTIES TO THE CREDIT AGREEMENT AND MASTER GUARANTEE AND COLLATERAL AGREEMENT

 

THE GOODYEAR TIRE & RUBBER COMPANY, by   /s/    Scott A. Honnold           Name:
Scott A. Honnold   Title: Vice President and Treasurer

 

GOODYEAR DUNLOP TIRES EUROPE B.V., by       Name:   Title:

 

GOODYEAR DUNLOP TIRES GERMANY GMBH, by       Name:   Title:

 

by       Name:   Title:

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

PARTIES TO THE CREDIT AGREEMENT AND MASTER GUARANTEE AND COLLATERAL AGREEMENT

 

THE GOODYEAR TIRE & RUBBER COMPANY, by       Name:   Title:

 

GOODYEAR DUNLOP TIRES EUROPE B.V., by   /s/    DOMINIQUE GOLSONG   Name:
DOMINIQUE GOLSONG   Title: ATTORNEY IN FACT

 

GOODYEAR DUNLOP TIRES

GERMANY GMBH,

by       Name:   Title:

 

by       Name:   Title:

:

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

PARTIES TO THE CREDIT AGREEMENT AND MASTER GUARANTEE AND COLLATERAL AGREEMENT

 

THE GOODYEAR TIRE & RUBBER COMPANY, by   /s/    Scott A. Honnold           Name:
Scott A. Honnold   Title: Vice President and Treasurer

 

GOODYEAR DUNLOP TIRES EUROPE B.V., by       Name:   Title:

 

GOODYEAR DUNLOP TIRES GERMANY GMBH, by  

/s/    Dr. Rainer Landwehr

  Name: Dr. Rainer Landwehr   Title: Group Managing Director

by  

/s/    Frank Titz

  Name: Frank Titz   Title: Managing Director

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

 

GOODYEAR DUNLOP TIRES

OPERATIONS S.A.,

by   /s/    Dieret Christophe   Dieret Christophe  

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT

2



--------------------------------------------------------------------------------

 

J.P. MORGAN EUROPE LIMITED, as

Administrative Agent under the Pre-Restatement

Credit Agreement and under the Restated Credit Agreement,

by   /s/    S. Clarke   Name: S. Clarke   Title: Vice President

 

JPMORGAN CHASE BANK, N.A.,

individually, as Collateral Agent, Issuing Bank and Swingline Lender under the
Pre-Restatement Credit

Agreement and under the Restated Credit Agreement,

  by   executed in the form of a notarial deed

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

 

J.P. MORGAN EUROPE LIMITED, as

Administrative Agent under the Pre-Restatement

Credit Agreement and under

the Restated Credit Agreement,

by       Name:   Title:

 

JPMORGAN CHASE BANK, N.A.,

individually, as Collateral Agent, Issuing Bank and

Swingline Lender under the Pre-Restatement

Credit Agreement and under the Restated Credit Agreement,

by   /s/    Robert P. Kellas  

Name: Robert P. Kellas

Title: Executive Director

executed in the form of a notarial

deed

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

 

BNP PARIBAS individually and as Issuing Bank,

by   /s/    BRENDAN HENEGHAN           Name: BRENDAN HENEGHAN  

Title: Vice President

 

by   /s/    John Treadwell, Jr.            Name: John Treadwell, Jr.  

Title: Vice President

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

PARTIES TO THE MASTER GUARANTEE AND COLLATERAL

AGREEMENT (AND NOT PARTY TO THE CREDIT AGREEMENT)

 

4 FLEET GROUP GMBH, by   /s/    K. Romanus   Name: K. Romanus   Title: Tire
Manager Retail

 

by      

Name:

 

Title:

 

GD HANDELSSYSTEME GMBH, by   /s/    K. Romanus   Name: K. Romanus   Title: Tire
Manager Retail

 

by       Name:   Title:

 

GOODYEAR DUNLOP TIRES FRANCE S.A., by       Name:   Title:

 

GOODYEAR DUNLOP TIRES AMIENS SUD S.A.S., by       Name:   Title:

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

PARTIES TO THE MASTER GUARANTEE AND COLLATERAL

AGREEMENT (AND NOT PARTY TO THE CREDIT AGREEMENT)

 

4 FLEET GROUP GMBH, by       Name:   Title:

 

by   /s/    ZUBANOVIC           Name: ZUBANOVIC   Title : General Manager

 

GD HANDELSSYSTEME GMBH, by   /s/    ZUBANOVIC           Name: ZUBANOVIC   Title:
General Manager

 

by       Name:   Title:

 

GOODYEAR DUNLOP TIRES FRANCE S.A., by       Name:   Title:

 

GOODYEAR DUNLOP TIRES AMIENS SUD S.A.S., by       Name:   Title:

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

PARTIES TO THE MASTER GUARANTEE AND COLLATERAL

AGREEMENT (AND NOT PARTY TO THE CREDIT AGREEMENT)

 

4 FLEET GROUP GMBH, by       Name:   Title:

 

by       Name:   Title:

 

GD HANDELSSYSTEME GMBH, by       Name:   Title:

 

by       Name:   Title:

 

GOODYEAR DUNLOP TIRES FRANCE S.A., by     /s/     P.A. Nilsson   Name: P.A.
Nilsson   Title:   Attorney in Fact

 

GOODYEAR DUNLOP TIRES AMIENS SUD S.A.S., by     /s/    P.A. Nilsson   Name: P.A.
Nilsson   Title:   Attorney in Fact

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT

5



--------------------------------------------------------------------------------

 

GOODYEAR DUNLOP TYRES UK

LIMITED,

by   /s/    Dominique Golsong   Name: Dominique Golsong   Title:   Attorney in
Fact

 

DUNLOP TYRES LTD, by   /s/    Dominique Golsong   Name: Dominique Golsong  
Title:   Attorney in Fact

 

CELERON CORPORATION, by       Name:   Title:

 

DAPPER TIRE CO, INC., by       Name:   Title:

 

DIVESTED COMPANIES HOLDING

COMPANY,

by       Name:   Title: by       Name:   Title:

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT

6



--------------------------------------------------------------------------------

 

GOODYEAR DUNLOP TYRES UK

LIMITED,

by       Name:   Title:

 

DUNLOP TYRES LTD, by       Name:   Title:

 

CELERON CORPORATION, by   /s/    Scott A. Honnold           Name: Scott A.
Honnold   Title: Vice President and Treasurer

 

DAPPER TIRE CO, INC. by   /s/    Scott A. Honnold           Name: Scott A.
Honnold   Title: Vice President and Treasurer

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT

2



--------------------------------------------------------------------------------

 

DIVESTED COMPANIES HOLDING

COMPANY,

by   /s/    Todd M. Tyler           Name: Todd M. Tyler  

Title: Vice President, Treasurer

and Secretary

by   /s/    Randall M. Loyd           Name: Randall M. Loyd  

Title: Vice President and Assistant

Secretary

 

DIVESTED LITCHFIELD PARK

PROPERTIES, INC

by   /s/    Todd M. Tyler            Name: Todd M. Tyler  

Title: Vice President, Treasurer

and Secretary

by   /s/    Randall M. Loyd           Name: Randall M. Loyd   Title: Vice
President and Assistant Secretary

 

GOODYEAR FARMS, INC., by       Name: Scott A. Honnold   Title: Vice President
and Treasurer

 

GOODYEAR INTERNATIONAL

CORPORATION,

by       Name: Scott A. Honnold   Title: Vice President and Treasurer

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT

3



--------------------------------------------------------------------------------

 

DIVESTED COMPANIES HOLDING

COMPANY,

by       Name: Todd M. Tyler  

Title: Vice President, Treasurer

and Secretary

by       Name: Randall M. Lloyd  

Title: Vice President and Assistant

Secretary

 

DIVESTED LITCHFIELD PARK

PROPERTIES, INC

by       Name: Todd M. Tyler  

Title: Vice President, Treasurer

and Secretary

by       Name: Randall M. Lloyd   Title: Vice President and Assistant Secretary

 

GOODYEAR FARMS, INC., by   /s/    Scott A. Honnold           Name: Scott A.
Honnold   Title: Vice President and Treasurer

 

GOODYEAR INTERNATIONAL

CORPORATION,

by   /s/    Scott A. Honnold            Name: Scott A. Honnold   Title: Vice
President and Treasurer

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT

3



--------------------------------------------------------------------------------

 

GOODYEAR WESTERN HEMISPHERE

CORPORATION,

by   /s/    Scott A. Honnold           Name: Scott A. Honnold   Title: Vice
President and Treasurer

 

WHEEL ASSEMBLIES INC., by   /s/    Scott A. Honnold           Name: Scott A.
Honnold   Title: Vice President and Treasurer

 

GOODYEAR EXPORT INC., by   /s/    Scott A. Honnold           Name: Scott A.
Honnold   Title: Vice President and Treasurer

 

WINGFOOT COMMERCIAL TIRE

SYSTEMS, LLC,

by   /s/    Scott A. Honnold           Name: Scott A. Honnold   Title: Vice
President and Treasurer

 

GOODYEAR CANADA INC., by       Name: Douglas S. Hamilton   Title: President by  
    Name: Robin M. Hunter   Title: Secretary

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT

4



--------------------------------------------------------------------------------

 

GOODYEAR WESTERN HEMISPHERE

CORPORATION,

by       Name: Scott A. Honnold   Title: Vice President and Treasurer

 

WHEEL ASSEMBLIES INC., by       Name: Scott A. Honnold   Title: Vice President
and Treasurer

 

GOODYEAR EXPORT INC., by       Name: Scott A. Honnold   Title: Vice President
and Treasurer

 

WINGFOOT COMMERCIAL TIRE

SYSTEMS, LLC,

by       Name: Scott A. Honnold   Title: Vice President and Treasurer

 

GOODYEAR CANADA INC., by   /s/    Douglas S. Hamilton            Name: Douglas
S. Hamilton   Title: President by   /s/    Robin M. Hunter            Name:
Robin M. Hunter   Title: Secretary

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT

4



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:   BARCLAYS BANK PLC       By:     /s/    Michael J. Mozer        
Name:   Michael J. Mozer         Title:   Vice President                 By:1  
            Name:           Title:  

 

 

1 

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:   BANK OF AMERICA, N.A.       By:     /s/    Charles Fairchild      
  Name:   Charles Fairchild         Title:   Assistant Vice President          
      By:1               Name:           Title:  

 

 

1 

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:               Citibank, N.A.       By:     /s/    Wayne Beckmann    
    Name:   Wayne Beckmann         Title:   Managing Director                
By:1               Name:           Title:  

 

 

1 

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:           COMMERZBANK Aktiengesellschaft       By:    
/s/    Dr. Konrad Naltenhans         Name:   Dr. Konrad Naltenhans        
Title:   Director                 By:1     /s/    Thomas Krauss         Name:  
Thomas Krauss         Title:   Director

 

 

1 

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:  

Credit Agricole Corporate and

Investment Bank

      By:     /s/    Matthias Guillet         Name:   Matthias Guillet        
Title:   Director                 By:1     /s/     Joseph Philbin         Name:
  Joseph Philbin         Title:   Director

 

 

1 

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:  

DEUTSCHE BANK AG NEW

YORK BRANCH

      By:     /s/    Erin Morrissey         Name:   Erin Morrissey        
Title:   Director                 By:1  

/s/     Scottye Lindsey

        Name:   Scottye Lindsey         Title:   Director

 

 

1 

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:  

Dexia Banque Internationale à

Luxembourg Société Anonyme

      By:     /s/    Marc Schronen         Name:   Marc Schronen         Title:
  Director                 By:1     /s/     Charles Gosselin         Name:  
Charles Gosselin         Title:   Senior Director

 

 

1 

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:   GOLDMAN SACHS CREDIT PARTNERS L.P.       By:     /s/    Mark
Walton         Name:   Mark Walton         Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:    HSBC BANK PLC       By:     /s/    Mike Hodges         Name:  
Mike Hodges         Title:   Deputy Head Of Corporate Banking                
By:1               Name:           Title:  

 

 

1 

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:   MORGAN STANLEY BANK, N.A.       By:     /s/    Sherrese Clarke    
    Name:   Sherrese Clarke         Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:  

NATIXIS

      By:     /s/    Valentine de MONREDON         Name:   Valentine de MONREDON
        Title:   Relationship Manager                 By:1     /s/      
Frédéric CHAPPE         Name:   Frédéric CHAPPE         Title:   Head of
Automotive Dept

 

 

1 

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

   

SIGNATURE PAGE to the AMENDMENT AND

RESTATEMENT AGREEMENT, in respect of (A) the AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of April 20, 2007, as amended, among THE GOODYEAR
TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR DUNLOP TIRES
GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders parties
thereto, J.P. MORGAN EUROPE LIMITED, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., as collateral agent and (B) the MASTER GUARANTEE AND COLLATERAL
AGREEMENT dated as of March 31, 2003, as Amended and Restated as of February 20,
2004, as further amended and restated as of April 8, 2005, and as amended as of
April 20, 2007, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES
EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY,
identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK, N.A. as
collateral agent.

    Lender:   The Northern Trust Company       By:     /s/    Jeffrey P.
Sullivan         Name:   Jeffrey P. Sullivan         Title:   Vice President    
            By:1               Name:           Title:  

 

 

1 

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Annex 1

THE GOODYEAR TIRE & RUBBER COMPANY

GOODYEAR DUNLOP TIRES EUROPE B.V.

GOODYEAR DUNLOP TIRES GERMANY GMBH

GOODYEAR DUNLOP TIRES OPERATIONS S.A.

CREDIT AGREEMENT

AS AMENDED AND RESTATED AS OF APRIL 20, 2011

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment Agreement and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Restated Credit
Agreement or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of any Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by any Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2. Assignees. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Restated Credit Agreement and the Amended MGCA,
(ii) it satisfies the requirements, if any, specified in the Restated Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of each of the Restated Credit Agreement and
the Amended MGCA as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Restated Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereto, as
applicable, the Amended MGCA and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment Agreement and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the New Administrative Agent or any other Lender, and (v) attached to this
Amendment Agreement is any

 

10



--------------------------------------------------------------------------------

documentation required to be delivered by it pursuant to the terms of Sections
2.17 of the Restated Credit Agreement, duly completed and executed by such
Assignee; (b) agrees that (i) it will, independently and without reliance on the
New Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender, including Section 9.20 of the Credit Agreement; and
(c) hereby directs the Collateral Agent to execute on its behalf pursuant to the
power of attorney granted to the Collateral Agent in Section 9.18 of the Credit
Agreement a “New Secured Party’s Accession Agreement” in the form of Schedule 3
to the German Security Trust Agreement.

2. Amended MGCA. Each Assignee, by executing and delivering this Amendment
Agreement, approves and agrees to be bound by and to act in accordance with the
terms and conditions of the Amended MGCA and each other Security Document,
specifically including (i) the provisions of Section 5.03 of the Amended MGCA
(governing the distribution of proceeds realized from the exercise of remedies
under the Security Documents), (ii) the provisions of Article VI of the Amended
MGCA (governing the manner in which the amounts of the Obligations (as defined
in the Amended MGCA) are to be determined at any time), (iii) the provisions of
Articles VIII and IX of the Amended MGCA (relating to the duties and
responsibilities of the Collateral Agent and providing for the indemnification
and the reimbursement of expenses of the Collateral Agent by the Lenders) and
(iv) the provisions of Section 11.13 of the Amended MGCA (providing for releases
of Guarantees of and Collateral securing the Obligations).

3. Payments. From and after the Effective Date, the New Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to each Assignee for
amounts which have accrued from and after the Effective Date.

4. Foreign Law Provisions.

4.1. France. An assignment of rights will only be effective vis-à-vis the
Subsidiary Guarantors incorporated in France if the assignment if such
assignment is notified in France by bailiff (huissier) in accordance with
Article 1690 of the French Civil Code. Pursuant to clause 9.04(b)(vii) of the
Restated Credit Agreement (i) the European J.V. (or the New Administrative
Agent, at the expense of the European J.V.) shall carry out such notification
and (ii) if the assignment provided for in this Amendment Agreement is made
without the European J.V.’s consent the New Administrative Agent shall provide
prompt written notice of the assignment to the European J.V.

 

11



--------------------------------------------------------------------------------

4.2. Italy. For the purposes of Italian law only, the assignment made under this
Amendment Agreement shall be deemed to constitute a cessione del contratto,
although it will not constitute a termination or a novation of the Credit
Agreement for purposes of New York law.

5. Affiliates. Each Assignee acknowledges that any Obligations in respect of any
Swap Agreement or cash management services, in each case provided by an
Affiliate of a Lender, will only constitute Obligations for the purpose of any
Security Document governed by the laws of a country other than the United States
of America if such Affiliate executes and delivers to the New Administrative
Agent an Affiliate Authorization in the form of Exhibit H to the Restated Credit
Agreement or any other form approved by the New Administrative Agent.

 

12



--------------------------------------------------------------------------------

Annex 2

In the case of a Guarantor established in Germany as a limited liability company
(Gesellschaft mit beschränkter Haftung) (a “German GmbH Guarantor”), or as a
limited partnership (Kommanditgesellschaft) with a limited liability company
(Gesellschaft mit beschränkter Haftung) as sole general partner (a “German
GmbH & Co. KG Guarantor” and, together with any “German GmbH Guarantor”, a
“German Guarantor”), the enforcement against such German Guarantor of any and
all claims arising under this Article III shall be limited, if and to the extent
that under this Article III the relevant German Guarantor guarantees obligations
of any of the German Guarantor’s affiliated companies (verbundenes Unternehmen)
within the meaning of Section 15 of the German Stock Corporation Act
(Aktiengesetz) (other than any of the German Guarantor’s subsidiaries), if and
to the extent that

(i) the enforcement of the Guarantee would cause the German Guarantor’s, or,
where the Guarantor is a German GmbH & Co. KG Guarantor, its general partner’s,
assets (the calculation of which shall include all items set forth in § 266(2) A
(except to the extent that they are subject to the restrictions on distribution
set forth in § 268 (8) of the German Commercial Code (Handelsgesetzbuch)), B, C,
D (except to the extent that they are subject to the restrictions on
distribution set forth in § 268 (8) of the German Commercial Code
(Handelsgesetzbuch)) and E of the German Commercial Code (Handelsgesetzbuch) and
shall be taken into account (aktiviert) in full unless pursuant to the
jurisprudence of the German Federal Supreme Court (Bundesgerichtshof) relating
to protection of liable capital of German limited liability companies under §§
30,31 of the German Limited Liability Companies Act (GmbH-Gesetz) handed down
after April 20, 2011, taking into account (aktivieren) any of the above
mentioned items would violate §§ 30, 31 of the German Limited Liability
Companies Act; in this event the respective item will be excluded from the
calculation) less the German Guarantor’s, or, where the Guarantor is a German
GmbH & Co. KG Guarantor, its general partner’s, liabilities (the calculation of
which shall include all items set forth in § 266 (3) B, C, D and E of the German
Commercial Code (Handelsgesetzbuch)) (the “Net Assets”) to be less than its
respective registered share capital (Stammkapital) (Begründung einer
Unterbilanz) or

(ii) (if the German Guarantor’s, or in the case of a German GmbH & Co. KG
Guarantor, its general partner’s, Net Assets are already less than its
respective share capital (Stammkapital)) the enforcement of the Guarantee would
cause such deficit to be further reduced (Vertiefung einer Unterbilanz).

For the purposes of the calculation of the Net Assets, (i) loans and other
contractual liabilities incurred in negligent or wilful violation of the
provisions of the Credit Documents shall be disregarded and (ii) claims of a
German GmbH Guarantor and/or the general partner of a German GmbH & co. KG
Guarantor against any of its affiliated companies referred to above resulting
from a transaction entered into between the relevant General GmbH Guarantor
and/or the general partner of the German GmbH & Co. KG Guarantor and the
relevant affiliated company in negligent or wilful violation of the provisions
of the Credit Documents shall be taken into account (aktiviert).

 

13



--------------------------------------------------------------------------------

In addition, in case of an enforcement of the guarantee granted under this
Article III, the German GmbH Guarantor or, in the case of a German GmbH & Co. KG
Guarantor, its general partner and the German GmbH & Co. KG Guarantor, shall
realize, to the extent legally permitted and, in respect of the German GmbH
Guarantor’s, or in the case of a German GmbH & Co. KG Guarantor its general
partner’s and the German GmbH & Co. KG Guarantor’s, business, commercially
justifiable, in a situation where the German GmbH Guarantor, or in the case of a
German GmbH & Co. KG Guarantor its general partner and the German GmbH & Co. KG
Guarantor, does not have sufficient assets to maintain its registered share
capital, any and all of its assets that are shown in the balance sheet with a
book value (Buchwert) that is significantly lower than the market value of such
assets if such assets are not necessary for the German GmbH Guarantor’s, or in
the case of a German GmbH & Co. KG Guarantor its general partner’s and the
German GmbH & Co. KG Guarantor’s, business (betriebsnotwendig).

None of the above restrictions on enforcement shall apply if and to the extent
the enforcement relates to the borrowings of a German Guarantor under the Credit
Agreement and all obligations related to such borrowings of such German
Guarantor under the Credit Documents.

 

14



--------------------------------------------------------------------------------

Schedule 1 to

Amendment and Restatement

Agreement

 

Daylight Lenders

   Daylight Loans  

Bank of America, N.A.

   € 6,175,000   

Barclays Bank PLC

     6,175,000   

BNP Partibas

     9,737,500   

Citibank, N.A.

     6,175,000   

Commerzbank Aktiengesellschaft

     6,175,000   

Credit Agricole Corporate and Investment Bank

     9,500,000   

Deutsche Bank AG New York Branch

     6,175,000   

Dexia Banque Internationale à Luxembourg Société Anonyme

     6,175,000   

Goldman Sachs Credit Partners L.P.

     6,175,000   

HSBC Bank PLC

     6,175,000   

JPMorgan Chase Bank, N.A.

     9,975,000   

Morgan Stanley Bank, N.A.

     6,175,000   

Natixis

     6,175,000   

The Northern Trust Company

     4,037,500      

 

 

 

Total

   € 95,000,000.00      

 

 

 

 

Account:

   JPMorgan AG, Frankfurt (CHASDEFX)

Favor:

   J.P. Morgan Europe Limited (CHASGB22)

Account:

   DE93501108006001600037

Reference:

   Goodyear Loan Repayment



--------------------------------------------------------------------------------

Schedule 2 to

Amendment and Restatement

Agreement

 

Jurisdiction

  

Collateral to be released

France

  

1.      Release letter relating to the Charge over business granted by Goodyear
Dunlop Tires France S.A.;

 

2.      Release letter relating to the Delegation of claims granted by Goodyear
Dunlop Tires France S.A. on Goodyear Dunlop Tires Europe B.V.;

 

3.      Release letter relating to the Delegation of claims granted by Goodyear
Dunlop Tires France S.A. on Goodyear Dunlop Tires Operations S.A.;

 

4.      Release letter relating to the Delegation of claims granted by Goodyear
Dunlop Tires Amiens Sud on Goodyear Dunlop Tires Europe B.V.;

 

5.      Release letter relating to the Delegation of claims granted by Goodyear
Dunlop Tires Amiens Sud on Goodyear Dunlop Tires Operations S.A.;

 

6.      Release letter relating to the Bank account pledge granted by Goodyear
Dunlop Tires Amiens Sud;

 

7.      Release letter relating to the Shares account pledge granted by Goodyear
Dunlop Tires Europe B.V. over the shares in Goodyear Dunlop Tires France S.A.;
and

 

8.      Release letter relating to the Financial securities account pledge
granted by Goodyear Dunlop Tires Europe B.V. over the shares in Goodyear Dunlop
Tires Amiens Sud.

Czech Republic

   Waiver of pledge of participation in Goodyear Dunlop Tires Czech s.r.o. and
termination of the agreement on pledge of participation in Goodyear Dunlop Tires
Czech s.r.o. by Goodyear Dunlop Tires Europe B.V.



--------------------------------------------------------------------------------

Schedule 3 to

Amendment and Restatement

Agreement

 

Country

  

Actions to be taken while JPMCB is the holder of all Revolving

Commitments

France

   French mortgage amendment.

Romania

   Notarized and apostiled power of attorney from Goodyear Dunlop Tires Europe
B.V. to its Romanian counsel in order for the latter to effectively perform the
registration process of the Social Parts Pledge Agreement and Additional Act and
registration of the Lenders to which JPMCB will further transfer the Revolving
Commitments.



--------------------------------------------------------------------------------

Schedule 4 to

Amendment and Restatement

Agreement

Assigned Interests

(expressed in principal amount for each facility)

 

Assignor

   All Borrower
Tranche
Commitments      Percentage of
Total
All Borrower
Tranche
Commitments     German
Tranche
Commitments      Percentage of
Total
German
Tranche
Commitments    

Assignee

JPMorgan Chase Bank N.A.

   € 19,500,000         6.5 %    € 6,500,000         6.5 %    Bank of America,
N.A.

JPMorgan Chase Bank N.A.

     19,500,000         6.5 %      6,500,000         6.5 %    Barclays Bank PLC

JPMorgan Chase Bank N.A.

     30,750,000         10.25 %      10,250,000         10.25 %    BNP Paribas

JPMorgan Chase Bank N.A.

     19,500,000         6.5 %      6,500,000         6.5 %    Citibank, N.A.

JPMorgan Chase Bank N.A.

     19,500,000         6.5 %      6,500,000         6.5 %    Commerzbank
Aktiengesellschaft

JPMorgan Chase Bank N.A.

     30,000,000         10 %      10,000,000         10 %    Credit Agricole
Corporate and Investment Bank

JPMorgan Chase Bank N.A.

     19,500,000         6.5 %      6,500,000         6.5 %    Deutsche Bank AG
New York Branch

JPMorgan Chase Bank N.A.

     19,500,000         6.5 %      6,500,000         6.5 %    Dexia Banque
Internationale à Luxembourg Société Anonyme

JPMorgan Chase Bank N.A.

     19,500,000         6.5 %      6,500,000         6.5 %    Goldman Sachs
Credit Partners L.P.

JPMorgan Chase Bank N.A.

     19,500,000         6.5 %      6,500,000         6.5 %    HSBC Bank PLC

JPMorgan Chase Bank N.A.

     19,500,000         6.5 %      6,500,000         6.5 %    Morgan Stanley
Bank, N.A.

JPMorgan Chase Bank N.A.

     19,500,000         6.5 %      6,500,000         6.5 %    Natixis

JPMorgan Chase Bank N.A.

     12,750,000         4.25 %      4,250,000         4.25 %    The Northern
Trust Company   

 

 

    

 

 

   

 

 

    

 

 

   

Subtotal

   € 268,500,000         89.50 %    € 89,500,000         89.5 %      

 

 

    

 

 

   

 

 

    

 

 

         31,500,000         10.5 %      10,500,000         10.5 %    JPMorgan
Chase Bank N.A.   

 

 

    

 

 

   

 

 

    

 

 

   

Total

   € 300,000,000.00         100.0000000 %    € 100,000,000.00        
100.0000000 %   



--------------------------------------------------------------------------------

Schedule 5 to

Amendment and Restatement

Agreement

Interest Periods and Types of Loans

 

Interest Period:

   Two weeks

Type:

   LIBOR



--------------------------------------------------------------------------------

EXHIBIT A

EXECUTION VERSION

MASTER ASSIGNMENT AND ACCEPTANCE

April 20, 2011

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of April 20, 2007 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among The Goodyear Tire & Rubber Company;
Goodyear Dunlop Tires Europe B.V.; Goodyear Dunlop Tires Germany GmbH; Goodyear
Dunlop Tires Operations S.A.; the Lenders party thereto; J.P. Morgan Europe
Limited, as Administrative Agent, and JPMorgan Chase Bank, N.A., as Collateral
Agent. Capitalized terms used but not defined herein shall have the meanings
specified in the Credit Agreement. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Master Assignment and Assumption as if set
forth herein in full.

The Lenders listed on the signature pages hereof under the caption “Assignors”
(the “Assignors”), the Credit Parties and JPMorgan Chase Bank, N.A. (in its
capacity as a Lender, the “Assignee”) agree as follows:

1. For an agreed consideration, each Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from each Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Assignment Date as
contemplated below, (i) all of such Assignor’s rights and obligations in its
capacity as a Revolving Lender under the Credit Agreement, the Guarantee and
Collateral Agreement referred to therein (the “Guarantee and Collateral
Agreement”) and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest set forth on Schedule 1
hereto for such Assignee (including, without limitation, the interests set forth
on Schedule 1 in the Revolving Commitments of such Assignor on the Assignment
Date) and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other rights of such Assignor (each, in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, the Guarantee and Collateral
Agreement and any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is made by each Assignor without recourse to such Assignor and,
except as expressly provided in this Master Assignment and Acceptance, without
representation or warranty by any Assignor.

 



--------------------------------------------------------------------------------

2. Notwithstanding any provision of this Agreement, the Borrowers and each other
Credit Party agrees that the provisions of Sections 2.12, 2.13, 2.14 and 9.03 of
the Credit Agreement, as in effect immediately prior to the Assignment Date,
will continue to be effective for the benefit of each Assignor as to all matters
arising out of or in any way related to facts or events existing or occurring
prior to the Assignment Date.

3. Each party hereto represents and warrants to each other party that:

(a) the execution, delivery and performance of this Master Assignment and
Acceptance are within such party’s powers and have been duly authorized; and

(b) this Master Assignment and Acceptance has been duly executed and delivered
by such party and constitutes a legal, valid and binding obligation of such
party, enforceable, and effective to transfer the interests purported to be
transferred by such party hereunder (if any), in accordance with its terms.

4. This Master Assignment and Acceptance is an approved form of Assignment and
Acceptance for purposes of the Credit Agreement. The parties agree that no
recordation fee shall be payable with respect to the foregoing assignments.

5. This Master Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment: April 20, 2011

Effective Date of Assignment (“Assignment Date”): April 20, 2011

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Master Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers.

 

Consented to: THE GOODYEAR TIRE & RUBBER COMPANY,   by             Name:      
Title:  

 

Consented to: GOODYEAR DUNLOP TIRES EUROPE B.V.,   by             Name:      
Title:  

 

Consented to: GOODYEAR DUNLOP TIRES GERMANY GMBH,   by             Name:      
Title:     by             Name:       Title:  

GOODYEAR DUNLOP TIRES EUROPE B.V.

MASTER ASSIGNMENT AND ACCEPTANCE

 



--------------------------------------------------------------------------------

 

Consented to: GOODYEAR DUNLOP TIRES OPERATIONS SA,   by             Name:      
Title:  

GOODYEAR DUNLOP TIRES EUROPE B.V.

MASTER ASSIGNMENT AND ACCEPTANCE

 

4



--------------------------------------------------------------------------------

 

Consented to and Accepted: J.P. MORGAN EUROPE LIMITED, individually and as
administrative agent,   by             Name:       Title:  

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A. individually, as Issuing
Bank, as Collateral Agent and as Assignee,   by             Name:       Title:  

GOODYEAR DUNLOP TIRES EUROPE B.V.

MASTER ASSIGNMENT AND ACCEPTANCE

 

5



--------------------------------------------------------------------------------

 

Consented to and Accepted: BNP PARIBAS individually and as Issuing Bank,   by  
          Name:       Title:     by             Name:       Title:  

GOODYEAR DUNLOP TIRES EUROPE B.V.

MASTER ASSIGNMENT AND ACCEPTANCE

 

6



--------------------------------------------------------------------------------

 

Consented to and Accepted: KBC BANK NV, individually and as Issuing Bank,   by  
          Name:       Title:  

 

  by             Name:       Title:  

GOODYEAR DUNLOP TIRES EUROPE B.V.

MASTER ASSIGNMENT AND ACCEPTANCE

 

7



--------------------------------------------------------------------------------

The terms set forth in this Master Assignment and Assumption are hereby agreed
to:

 

ASSIGNOR:

                                                               ,   by          
  Name:       Title:                 Name:       Title:  

GOODYEAR DUNLOP TIRES EUROPE B.V.

MASTER ASSIGNMENT AND ACCEPTANCE

 

8



--------------------------------------------------------------------------------

Annex 1

THE GOODYEAR TIRE & RUBBER COMPANY

GOODYEAR DUNLOP TIRES EUROPE B.V.

GOODYEAR DUNLOP TIRES GERMANY GMBH

GOODYEAR DUNLOP TIRES OPERATIONS S.A.

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF APRIL 20, 2007

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. Each Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Master Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or the Credit Documents, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Master Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement and the
Guarantee and Collateral Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender, (iii) from and after
the Assignment Date, it shall be bound by the provisions each of the Credit
Agreement and the Guarantee and Collateral Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereto, as applicable, the Guarantee and Collateral Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Master Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to this Master
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of Section 9.17 of the Credit Agreement; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, any Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate

 

9



--------------------------------------------------------------------------------

at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.

2. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to each Assignor for amounts which
have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.

3. Collateral Agreement. The Assignee, by executing and delivering this
Assignment and Assumption, approves and agrees to be bound by and to act in
accordance with the terms and conditions of the Guarantee and Collateral
Agreement and each other Security Document, specifically including (i) the
provisions of Section 5.03 of the Guarantee and Collateral Agreement (governing
the distribution of proceeds realized from the exercise of remedies under the
Security Documents), (ii) the provisions of Article VI of the Guarantee and
Collateral Agreement (governing the manner in which Acts of the Secured Parties
are to be evidenced and the manner in which the amounts of the Obligations (as
defined in the Guarantee and Collateral Agreement) are to be determined at any
time), (iii) the provisions of Articles VIII and IX of the Guarantee and
Collateral Agreement (relating to the duties and responsibilities of the
Collateral Agent and providing for the indemnification and the reimbursement of
expenses of the Collateral Agent by the Lenders) and (iv) the provisions of
Section 11.13 of the Guarantee and Collateral Agreement (providing for releases
of Guarantees of and Collateral securing the Obligations).

4. Foreign Law Provisions.

4.1. France. An assignment of rights will only be effective vis-à-vis the
Subsidiary Guarantors incorporated in France if such assignment is notified in
France by bailiff (huissier) in accordance with Article 1690 of the French Civil
Code. Pursuant to clause 9.04(b)(vii) of the Credit Agreement (i) the European
J.V. (or the Administrative Agent, at the expense of the European J.V.) shall
carry out such notification and (ii) if the assignment provided for in this
Master Assignment and Assumption is made without the European J.V.’s, consent,
the Administrative Agent shall provide prompt written notice of the assignment
to the European J.V.

4.2. Italy. For the purposes of Italian law only, the assignment made under this
Master Assignment and Assumption shall be deemed to constitute a cessione del
contratto, although it will not constitute a termination or a novation of the
Credit Agreement for purposes of New York law.

4.3 Romania. In case of any transfer of all or any part of the rights and/or
obligations of any Secured Party under the Credit Agreement or the Guarantee and
Collateral Agreement, including of the Applicable Secured Obligations, the
guarantees and security interests under the Security Documents will remain in
full force and effect for the benefit of any successors, assignees/transferees
of the respective Secured Party and the other Secured Parties (including, but
not limited to, for the benefit of Article 1134 of the Romanian Civil Code).

 

10



--------------------------------------------------------------------------------

5. Affiliates. The Assignee acknowledges that any Obligations in respect of any
Swap Agreement or cash management services, in each case provided by an
Affiliate of a Lender, will only constitute Obligations for the purpose of any
Security Document governed by the laws of a country other than the United States
of America if such Affiliate executes and delivers to the Administrative Agent
an Affiliate Authorization in the form of Exhibit G to the Credit Agreement or
any other form approved by the Administrative Agent.

6. General Provisions. This Master Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Master Assignment and Assumption may be executed in
any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Master
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Master Assignment and Assumption.

 

11



--------------------------------------------------------------------------------

Schedule 1 to Master Assignment and Acceptance

Assigned Interests

(expressed in principal amount for each facility)

 

Lender/Assignor

   All Borrower
Tranche
Commitments    Percentage of
Total
All Borrower
Tranche
Commitments     German
Tranche
Commitments      Percentage of
Total
German
Tranche
Commitments      Assignee                                                       
  

Bank of America, N.A.

   €11,782,178.22      3.3663 %    € 5,217,821.78         3.3663%        
JPMorgan Chase Bank, N.A.   

BNP Paribas

   25,123,762.37      7.1782 %      11,126,237.62         7.1782%        
JPMorgan Chase Bank, N.A.   

Citibank, N.A.

   22,178,217.82      6.3366 %      9,821,782.18         6.3366%        
JPMorgan Chase Bank, N.A.   

Commerzbank Aktiengesellschaft

   18,019,801.98      5.1485 %      7,980,198.02         5.1485%        
JPMorgan Chase Bank, N.A.   

Credit Agricole Corporate and Investment Bank

   33,950,495.05      9.7001 %      11,049,504.95         7.1287%        
JPMorgan Chase Bank, N.A.   

Deutsche Bank AG New York Branch

   24,950,495.05      7.1287 %      11,049,504.95         7.1287%        
JPMorgan Chase Bank, N.A.   

Dexia Banque Internationale à Luxembourg Société Anonyme

   18,019,801.98      5.1485 %      7,980,198.02         5.1485%        
JPMorgan Chase Bank, N.A.   

GE Corporate Finance Bank

   43,316,831.68      12.3762 %      19,183,168.32         12.3762%        
JPMorgan Chase Bank, N.A.   

Goldman Sachs Credit Partners L.P.

   13,178,217.82      3.7652 %      9,821,782.18         6.3366%        
JPMorgan Chase Bank, N.A.   

HSBC Bank PLC

   11,782,178.22      3.3663 %      5,217,821.80         3.3663%        
JPMorgan Chase Bank, N.A.   

KBC Bank N.V.

   22,178,217.82      6.3366 %      9,821,782.18         6.3366%        
JPMorgan Chase Bank, N.A.   

Morgan Stanley Bank, N.A.

   22,178,217.82      6.3366 %      9,821,782.18         6.3366%        
JPMorgan Chase Bank, N.A.   

Natixis

   24,950,495.05      7.1287 %      11,049,504.95         7.1287%        
JPMorgan Chase Bank, N.A.   

The Northern Trust Company

   11,782,178.22      3.3663 %      5,217,821.78         3.3663%        
JPMorgan Chase Bank, N.A.   

UniCredit Bank Slovakia a.s.

   20,792,079.22      5.9406 %      9,207,920.78         5.9406%        
JPMorgan Chase Bank, N.A.      

 

  

 

 

   

 

 

    

 

 

    

Subtotal

   €324,183,168.32      92.6237624 %    € 143,566,831.69         92.6237624%   
     

 

  

 

 

   

 

 

    

 

 

    

JPMorgan Chase Bank N.A.

   25,816,831.68      7.3762376 %      11,433,168.31         7.3762376%         

 

  

 

 

   

 

 

    

 

 

    

Total

   €350,000,000.00      100.0000000 %    € 155,000,000.00         100.0000000%
     